      Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 1 of 27 PageID #:3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LISA A. LANG,

               Plaintiff,

v.                                                   Case No.&9

TOYOTA MOTOR CORPORATION;
TOYOTA MOTOR SALES USA, INC.;
TOYOTA MOTOR NORTH AMERICA, INC.;
and TOYOTA MOTOR ENGINEERING &
MANUFACTURING NORTH AMERICA, INC.

               Defendants.

and

VILLAGE OF SOUTH ELGIN; SOUTH
ELGIN POLICE DEPARTMENT; SOUTH
ELGIN AND COUNTRYSIDE FIRE
PROTECTION DISTRICT; LIBERTY
MUTUAL INSURANCE; PROGRESSIVE
INSURANCE; LOREN HYUNDAI, INC.
d/b/a NAPLETON HYUNDAI GLENVIEW;
JORDAN CHAPMAN; FCA US, LLC; and
TOYOTA,

            Respondents in Discovery.
______________________________________________________________________________

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE pursuant to 28 U.S.C. § 1446, Defendants, Toyota Motor North

America, Inc. ("TMNA") and Toyota Motor Sales, U.S.A., Inc. ("TMS") (collectively,

“Defendants”), by their attorney, Denean K. Sturino of O’Hagan Meyer, LLC, hereby remove this

action from the Circuit Court of Cook County, Illinois, to the United States District Court for the

Northern District of Illinois. As grounds for removal, Defendants state as follows:
      Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 2 of 27 PageID #:4




       I.       INTRODUCTION:

       1.       On January 8, 2021, Plaintiff Lisa Lang (“Plaintiff”) commenced this action by

filing a complaint in the Circuit Court of Cook County, Illinois, under the same caption as above

and bearing case number 2021 L 000272 (the “Complaint”). A copy of the Complaint is attached

as Exhibit A.

       2.       The Complaint arises out of a motor vehicle accident on January 9, 2019, when

Jordan Chapman’s motor vehicle struck the passenger side of Plaintiff’s motor vehicle, causing it

to tip over onto the driver’s side (the “Accident”). See Exhibit A, ¶ 4. At the time of the crash,

Plaintiff was in the process of turning from westbound Stearns Road to southbound McLean

Boulevard, in the City of South Elgin, County of Kane, State of Illinois. See Id.

       3.       On May 18, 2021, Defendants received service of the Complaint via process server.

A copy of the proof of service upon Defendant, TMNA is attached as Exhibit B; a copy of the

proof of service upon Defendant, TMS is attached as Exhibit C.

       4.       On June 9, 2021, Defendants received notice for the first time that the amount in

controversy exceeds $75,000 due to Plaintiff’s Complaint, Case No. 2021 L 003582, filed for

legal malpractice claims asserting that her medical damages and wage loss exceed $500,000

related to the Accident. A copy of Plaintiff’s Complaint in the legal malpractice action is attached

as Exhibit D; an Affidavit of Jilian M. Burns is attached as Exhibit E, at ¶3; and an Affidavit of

Elizabeth Dziedzic is attached as Exhibit F, at ¶3, respectively.

       II.      PROCEDURAL REQUIREMENTS

       5.       This Notice of Removal is timely pursuant to 28 U.S.C. § 1446, because it is filed

within thirty (30) days of Defendants’ receipt of information and notice that the amount in

controversy related the Accident exceeds $75,000. If the amount in controversy is ambiguous



                                                 2
         Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 3 of 27 PageID #:5




from the face of the complaint, the defendant can wait longer than 30 days because the 30-day

federal removal clock does not start until the plaintiff admits the amount exceeds the jurisdictional

requirement. RBC Mortgage v. Couch, 2003 WL 21780960 (N.D. Ill. July 31, 2003). The

Complaint that was filed in this action was ambiguous as to amount in controversy, but the

Plaintiff’s Legal Malpractice Complaint was not in that it alleged the Accident resulted in Plaintiff

experiencing $500,000 in medical expenses and wage loss. See Exhibit D, ¶6 of Count II.

          6.     No prior application for the same or similar relief has been made to this or any other

court.

          7.     Venue is proper. Pursuant to 28 U.S.C. § 1441 et seq., this cause may be removed

from the Circuit Court of Cook County, Illinois, to the United States District Court for the Northern

District of Illinois, as the action is pending within this district.

          8.     After filing, Defendants will promptly serve written notice of this Notice of

Removal on counsel for Plaintiff and file the same with the Clerk of the Circuit Court of Cook

County, Illinois, in accordance with 28 U.S.C. § 1446(d).

          III.   BASIS FOR REMOVAL

          9.     Removal is proper pursuant to 28 U.S.C. § 1332, because this case involves a civil

action between citizens of different states and the amount in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs.

          A.     Complete Diversity Exits

          10.    An individual’s citizenship for diversity purposes is based upon where the

individual was domiciled at the time the action arose. Dakuras v. Edwards, 312 F.3d 256, 258 (7th

Cir. 2002).




                                                    3
      Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 4 of 27 PageID #:6




       11.     A corporation is a citizen of every state in which it has been incorporated and of

the state where it has its principal place of business. See 28 U.S.C. § 1332. A corporation’s

principal place of business is the corporation’s “nerve center,” which, typically, is the

corporation’s main headquarters. Hertz Corp. v. Friend, 559 U.S. 77, 97 (2010).

       12.     Citizenship of the respondents in discovery is irrelevant to establishing diversity.

Jass v. Prudential Health Care Plan, Inc., 88 F.3d 1482, 1485 n. 3 (7th Cir. 1996); Ford v.

Mannesmann Dematic Corp., 2000 WL 1469371, *4 (N.D. Ill. 2000).

       13.     Plaintiff was an Illinois citizen both at the time of the filing of the Complaint and

upon the filing of the Notice of Removal. Upon information and belief, Plaintiff resided in Geneva,

Illinois at the time the Complaint was filed, and continues to reside there currently.

       14.     Defendant TMNA is a California corporation with its principal place of business

located in Plano, Texas. TMS is also a California Corporation, with its principal place of business

in Plano, Texas.

       15.     Neither TMNA nor TMS were Illinois citizens at the time the Complaint or Notice

of Removal was filed.

       16.     While not yet served, Toyota Motor Corporation (“TMC”) is a foreign corporation

located in Toyota City, Aichi Prefecture, Japan and is not a citizen of United States or any state

therein. Further, while also not yet served, Toyota Motor Engineering and Manufacturing North

America (“TEMA”) is a Kentucky corporation with its principal place of business in Plano, Texas.

       B.      The Amount in Controversy Exceeds $75,000

       17.     A court will generally determine the amount in controversy “by merely looking at

plaintiff’s state court complaint, along with the record as a whole.” Hasek v. Chrysler Corp., 1996




                                                 4
      Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 5 of 27 PageID #:7




WL 48602, at *2 (N. D. Ill. Feb. 5, 1996) (citing Gould v. Artisoft, Inc., 1 F. 3d 544, 547 (7th Cir.

1993), and In re Shell Oil Co., 970 F. 2d 355, 356 (7th Cir. 1992) (per curiam)).

       18.      Plaintiff’s instant Complaint states that Plaintiff suffered injuries and sustained

damages and Plaintiff’s Legal Malpractice Complaint states that Plaintiff “incurred medical

expenses and wage loss exceeding $500,000.” See Exhibit A, ¶ 5 and Exhibit D, ¶ 6 of Count II,

respectively.

       19.      Therefore, the amount in controversy exceeds $75,000.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants TOYOTA

MOTOR NORTH AMERICA, INC. and TOYOTA MOTOR SALES, U.S.A., INC., hereby

remove the above-captioned action from the Circuit Court of Cook County, Illinois, to the United

States District Court for the Northern District of Illinois, and for any other relief deemed necessary.

Dated thisQG day of July 2021.
                                                       Respectfully submitted,


                                                       ___________________________________
                                                       Denean K. Sturino, Counsel for Toyota
                                                       Motor North America, Inc. and Toyota Motor
                                                       Sales USA, Inc.

Denean K. Sturino
O’Hagan Meyer, LLC
One E. Wacker Drive
Suite 3400
Chicago, IL 60601
T: (312) 422-6100
F: (312) 422-6110
dsturino@ohaganmeyer.com
Firm No. 60938




                                                  5
     Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 6 of 27 PageID #:8




                                     Certificate of Service

       The undersigned certifies that a copy of the foregoing Notice of Removal has been served
upon all counsel of record on July , 2021 by electronic filing and electronic mail to:

John M. Kovac
Law Office of John M. KovaF
1342 Rosemary Lane
Bolingbrook, IL 60490
kovaclaw@aol.com

                                                   Under penalties as provided by law pursuant
                                                   to Section 1-109 of the Code of Civil
                                                   Procedure, the undersigned certifies as
                                                   aforesaid that she verily believes the same to
                                                   be true.


                                                   ____________________________________
                                                   Jilian M. Burns




                                               6
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 7 of 27 PageID #:9




                                                                        $
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 8 of 27 PageID #:10
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 9 of 27 PageID #:11
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 10 of 27 PageID #:12
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 11 of 27 PageID #:13
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 12 of 27 PageID #:14




                                                                          %
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 13 of 27 PageID #:15




                                                                          &
                                                 Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 14 of 27 PageID #:16

                                                                                                                              FILED
                                                                                                                              4/5/2021 3:09 PM
                                                                                                                              IRIS Y. MARTINEZ
                                                                                                                              CIRCUIT CLERK
                                                                                                                              COOK COUNTY, IL
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                                                                                                              12832410



                                                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                COUNTY DEPARTMENT – LAW DIVISION

                                           LISA A. LANG,                                                       )
                                                                                                               )
                                                                 Plaintiff,                                    )           2021L003582
                                           v.                                                                  )       No.
                                                                                                               )
                                           GWC INJURY LAWYERS LLC;                                             )
                                           GWC INJURY LAWYERS LTD.; and                                        )
                                           GOLDBERG, WEISMAN & CAIRO, LTD.                                     )
                                                                                                               )
                                                                 Defendants,                                   )
                                           And                                                                 )
                                                                                                               )
                                           DEANNA CAIRO ARTHUR,                                                )
                                                                                                               )
                                                                 Respondent in Discovery.                      )



                                                                               COMPLAINT AT LAW

                                                                                       COUNT I

                                                   NOW COMES the Plaintiff, LISA A. LANG, by her attorney, and complaining of

                                           Defendants, GWC INJURY LAWYERS LLC; GWC INJURY LAWYERS, LTD.; and/or

                                           GOLDBERG, WEISMAN & CAIRO, LTD., states as follows:

                                                   1.     On or about January 9, 2019, Plaintiff, LISA LANG had a motor vehicle accident

                                           (hereinafter the "accident" or "occurrence") and sustained personal injuries.

                                                   2.     GWC INJURY LAWYERS LLC, GWC INJURY LAWYERS, LTD., and/or

                                           GOLDBERG, WEISMAN & CAIRO, LTD. (collectively referred to as "GWC") subsequently

                                           represented Plaintiff in connection with her personal injury claim arising from the accident


                                                                                            1
                                                                                                                                     '
                                               Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 15 of 27 PageID #:17




                                           (hereinafter the "claim").

                                                  3.      At all times relevant, DEANNA CAIRO ARTHUR was a licensed attorney and an
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                           employee or agent of GWC and was assigned to handle Plaintiff's personal injury claim.

                                                  4.      At all times relevant, Liberty Mutual Insurance ("Liberty") insured the at-fault

                                           driver, Jordan Chapman ("Chapman"), who had liability coverage limits of 100,000/300,000 for

                                           the occurrence.

                                                  5.      At all times relevant, liability was not contested for the auto accident.

                                                  6.      On or about February 14, 2019, Liberty adjuster, Kelly Groves, called Plaintiff on

                                           the phone and offered her the aforesaid liability policy limit of $100.000.00 (hereinafter the

                                           "offer") to settle Plaintiff's bodily injury claim, before Liberty was ever contacted by GWC. On

                                           that same date, Liberty also mailed Plaintiff a letter confirming the offer and a release of claim.

                                                  7.      GWC accepted Liberty's offer on June 11, 2019, before commencing any litigation.

                                                  8.      Thereafter, Liberty sent GWC a check, dated June 11, 2019, made payable to:

                                           GOLDBERG, WEISMAN AND CARIO, LTD and LISA LANG.

                                                  9.      GWC charged Plaintiff a 1/3 contingency fee in the amount of $33,333.33 for its

                                           services (hereinafter the "attorney fee"), based upon the gross recovery.

                                                  10.     GWC's attorney fee was paid from the funds received from Liberty.

                                                  11.     GWC's attorney fee was excessive.

                                                  12.     Rule 1.5(a) of the Illinois Rules of Professional Conduct of 2010 states that a lawyer

                                           shall not make an agreement for, charge, or collect an unreasonable fee.

                                                  13.     The attorney fee charged and collected by GWC was unreasonable.

                                                  14.     GWC did not procure the offer.

                                                  15.     GWC performed limited investigative services relating to the claim.



                                                                                             2
                                               Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 16 of 27 PageID #:18




                                                  16.      GWC obtained reductions on two subrogation liens and some medical bills.

                                                  17.      Plaintiff is unable to locate the representation agreement with GWC.
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                                  18.      Plaintiff has performed all conditions precedent to the representation agreement.

                                                  19.      Plaintiff has incurred actual damages due to paying an excessive attorney fee and

                                           also incurred expenses related to filing this action.

                                                  20.      Before filing this action, Plaintiff's counsel emailed attorney DEANNA CAIRO

                                           ARTHUR on March 30, 2021, and requested a refund of the attorney fee paid to GWC. No

                                           response has been received to date.

                                                  21.      At all times relevant, GWC knew or should have known that the attorney fee was

                                           unreasonable.

                                                  22.      Due to the foregoing, the entire attorney fee received by GWC should be forfeited

                                           and refunded to Plaintiff, plus interest.

                                                  WHEREFORE, Plaintiff, LISA LANG, demands judgment against Defendants,

                                           GWC INJURY LAWYERS LLC; GWC INJURY LAWYERS, LTD.; and/or GOLDBERG,

                                           WEISMAN & CAIRO, LTD. in an amount in excess of THIRTY THOUSAND DOLLARS

                                           ($30,000.00), plus costs of suit.

                                                                                        COUNT II

                                                  NOW COMES the Plaintiff, LISA A. LANG, by her attorney, and complaining of

                                           Defendants, GWC INJURY LAWYERS LLC; GWC INJURY LAWYERS, LTD.; and/or

                                           GOLDBERG, WEISMAN & CAIRO, LTD.; states as follows:

                                                  1.       At all times relevant, GWC INJURY LAWYERS LLC was an Illinois limited

                                           liability company, formed on or about March 31, 2019, and maintained its principal office located

                                           at One E. Wacker Drive, Suite 3800, Chicago, IL 60601.



                                                                                             3
                                               Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 17 of 27 PageID #:19




                                                  2.      At all times relevant, GWC INJURY LAWYERS, LTD., was an Illinois

                                           corporation, which was converted to GWC INJURY LAWYERS LLC on or about March 29, 2019.
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                                  3.      At all times relevant, GOLDBERG, WEISMAN & CAIRO, LTD. was an Illinois

                                           corporation, incorporated on January 4, 1978, which was converted to GWC INJURY LAWYERS,

                                           LTD., on or about March 31, 2019.

                                                  4.      At all times relevant, DEANNA CAIRO ARTHUR, was an attorney licensed to

                                           practice law in Illinois and was an agent or employee of Defendant(s), GWC INJURY LAWYERS

                                           LLC, GWC INJURY LAWYERS, LTD., and/or GOLDBERG, WEISMAN & CAIRO, LTD.

                                                  5.      At all times relevant, Defendants GWC INJURY LAWYERS LLC; GWC INJURY

                                           LAWYERS, LTD.; and/or GOLDBERG, WEISMAN & CAIRO, LTD.; (hereinafter collectively

                                           referred to as "GWC") represented Plaintiff, LISA LANG, in connection with her personal injury

                                           claim arising from a motor vehicle accident on January 9, 2019 (hereinafter the "claim").

                                                  6.      Due to the auto accident, Plaintiff suffered major head trauma, with intracranial

                                           bleeding and memory loss, and incurred medical expenses and wage loss exceeding $500,000.00.

                                                  7.      On June 11, 2019, GWC agreed to resolve Plaintiff's bodily injury claim against

                                           the at-fault driver, Jordan Chapman ("Chapman"), for the total sum of $100,000.00 from

                                           Chapman's auto insurer, Liberty Mutual Insurance ("Liberty"), although liability was not contested

                                           and Plaintiff's damages greatly exceeded the amount offered to resolve the claim.

                                                  8.      On information and belief, a higher sum could have been obtained through

                                           continued negotiations and/or litigation.

                                                  9.      GWC prematurely resolved Plaintiff's bodily injury claim against Chapman for a

                                           lesser amount than Plaintiff could have reasonably expected to recover under the circumstances.

                                                  10.     Plaintiff would have prevailed if the claim proceeded to trial. Chapman admitted



                                                                                           4
                                               Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 18 of 27 PageID #:20




                                           that he disobeyed the traffic signal and received a traffic citation for the accident.

                                                  11.     On information and belief, before accepting the offer, GWC did not request any
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                           compensation to be paid by Jordan Chapman personally.

                                                  12.     On information and belief, before accepting the offer, GWC did not adequately

                                           investigate the collectability of an excess judgment against Jordan Chapman.

                                                  13.     On information and belief, before accepting the offer, GWC did not adequately

                                           investigate Jordan Chapman's income or personal assets.

                                                  14.     On information and belief, before accepting the offer, GWC downplayed the benefit

                                           of performing an asset search of Jordan Chapman.

                                                  15.     On information and belief, before accepting the offer, GWC did not adequately

                                           investigate whether Chapman's liability for the auto accident was non-dischargeable in bankruptcy,

                                           pursuant to 11 U.S. Code Section 523 (a) (9), due to intoxication from the use of alcohol, drugs or

                                           another substance.

                                                  16      At all times relevant, Plaintiff reasonably relied upon the information and advice

                                           provided to her by GWC and its attorneys in making decisions concerning her claim.

                                                  17.     The release of claim tendered by Liberty contains language unfavorable to Plaintiff

                                           which GWC should have objected to and had changed, before it was executed.

                                                  18.     At all times relevant herein, Defendants, GWC INJURY LAWYERS LLC; GWC

                                           INJURY LAWYERS, LTD.; and/or GOLDBERG, WEISMAN & CAIRO, LTD., and each of

                                           them, owed a duty of care to Plaintiff.

                                                  19.     Notwithstanding their respective duties, Defendants, GWC INJURY LAWYERS

                                           LLC; GWC INJURY LAWYERS, LTD.; and/or GOLDBERG, WEISMAN & CAIRO, LTD., and

                                           each of them, committed one or more of the following negligent acts and/or omissions:



                                                                                              5
                                                Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 19 of 27 PageID #:21




                                                   (a)      Accepted Liberty's offer without adequate investigation.

                                                   (b)      Resolved the claim against Chapman for only $100,000.00.
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                                   (c)      Failed to file a lawsuit and conduct discovery, before resolving the claim.

                                                   (d)      Failed to assess if Chapman's liability was non-dischargeable in bankruptcy.

                                                   (e)      Failed to request compensation from Chapman, personally.

                                                   (f)      Failed to adequately investigate Chapman's insurance coverage.

                                                   (g)      Failed to adequately investigate Chapman's personal assets.

                                                   (h)      Down-played the benefit of doing an asset search on Chapman.

                                                   (i)      Negligently advised Plaintiff concerning her claim.

                                                   (j)      Failed to revise or modify the release of claim.



                                                   20.      Due to the negligence of Defendants, GWC INJURY LAWYERS LLC; GWC

                                           INJURY LAWYERS, LTD.; and/or GOLDBERG, WEISMAN & CAIRO, LTD., Plaintiff has

                                           sustained pecuniary damages.

                                                   WHEREFORE, Plaintiff, LISA LANG, demands judgment against Defendants, GWC

                                           INJURY LAWYERS LLC; GWC INJURY LAWYERS, LTD.; and/or GOLDBERG, WEISMAN

                                           & CAIRO, LTD., in an amount in excess of THIRTY THOUSAND DOLLARS ($30,000.00), plus

                                           costs of suit.




                                                                                              6
                                               Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 20 of 27 PageID #:22




                                                                                   COUNT III

                                                                          (Respondents in Discovery)
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                                  NOW COMES the Plaintiff, LISA A. LANG, by her attorney, and pursuant to 735 ILCS

                                           5/2-402, hereby names the following Respondents in Discovery:

                                                          x   DEANNA CAIRO ARTHUR


                                           and in support thereof, states as follows:

                                                  1.      On information and belief, the above named Respondent has knowledge of relevant

                                           facts regarding the occurrences alleged in the complaint, and is believed by Plaintiff to have

                                           information essential to the determination of who should be properly named as additional

                                           defendants in this action.

                                                  WHEREFORE, Plaintiff, LISA LANG, names the above persons and/or entities as

                                           Respondents in Discovery in this matter.



                                                                                        Respectfully submitted,

                                                                                        LAW OFFICE OF JOHN M. KOVAC

                                                                                               /s/ John M. Kovac
                                                                                        By: ______________________________
                                                                                               JOHN M. KOVAC
                                                                                               Attorney for Plaintiff


                                           JOHN M. KOVAC
                                           LAW OFFICE OF JOHN M. KOVAC
                                           1342 Rosemary Lane
                                           Bolingbrook, IL 60490
                                           Phone: 630-673-7846
                                           Fax: 815-609-0751
                                           Email: kovaclaw@aol.com
                                           Attorney Code 32257



                                                                                           7
                                               Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 21 of 27 PageID #:23




                                                                         CERTIFICATION OF DAMAGES
FILED DATE: 4/5/2021 3:09 PM 2021L003582




                                                  Pursuant to 735 ILCS 5/1-109 and Supreme Court Rule 222(b), the undersigned attorney

                                           certifies that he is the attorney for Plaintiff in this matter and that Plaintiff seeks total money

                                           damages in excess of $50,000.00.


                                           4/05/2021                                            /s/ John M. Kovac
                                           ______________________                               ____________________________
                                           Date                                                 JOHN M. KOVAC
                                                                                                Attorney for Plaintiff


                                           JOHN M. KOVAC
                                           LAW OFFICE OF JOHN M. KOVAC
                                           1342 Rosemary Lane
                                           Bolingbrook, IL 60490
                                           Phone: 630-673-7846
                                           Fax: 815-609-0751
                                           Email: kovaclaw@aol.com
                                           Attorney Code 32257




                                                                                           8
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 22 of 27 PageID #:24




                                                                          (
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 23 of 27 PageID #:25
    Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 24 of 27 PageID #:26


From:           Elizabeth Dziedzic
To:             Jilian Burns
Subject:        RE: Complaints from Daley
Date:           Wednesday, June 9, 2021 11:11:20 AM
Attachments:    2021L003582 Complaint.pdf
                2021L003972 Complaint.pdf


Hey Jilian,

Attached are the complaints you requested. Let me know if you need anything else!

Thanks,
Beth




                                                                                    
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 25 of 27 PageID #:27




                                                                              )
Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 26 of 27 PageID #:28
   Case: 1:21-cv-03565 Document #: 2 Filed: 07/02/21 Page 27 of 27 PageID #:29


From:            Mona N. Mehta (Circuit Court)
To:              Elizabeth Dziedzic
Subject:         Copies of 2021L003582
Date:            Wednesday, June 9, 2021 8:45:41 AM
Attachments:     2021L003582 Complaint.pdf


Thanks for the payment.
Please find the copies requested.




                                                                                 
